                 Case 20-14695-LMI            Doc 118      Filed 05/18/20        Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                                               Chapter 11

CINEMEX USA REAL ESTATE                                              Case No. 20-14695-LMI
HOLDINGS, INC., CINEMEX
HOLDINGS USA, INC., and CB                                           (Jointly Administered)
THEATER EXPERIENCE LLC,1

         Debtors.
                                          /


            LIMITED OBJECTION AND RESERVATION OF RIGHTS OF
    LIBERTY CENTER LLC WITH RESPECT TO DEBTORS’ EMERGENCY MOTION
    FOR ENTRY OF AN ORDER (I) EXTENDING THE TIME FOR PERFORMANCE OF
     OBLIGATIONS ARISING UNDER UNEXPIRED REAL PROPERTY LEASES; (II)
     ESTABLISHING CASE ADMINISTRATIVE TEMPORARY PROCEDURES; AND
                      (III) GRANTING RELATED RELIEF


         Liberty Center LLC (“Liberty”), by its undersigned counsel, submits this Limited

Objection and Reservation of Rights with respect to the Debtors’ Emergency Motion for Entry of

an Order (i) Extending the Time for Performance of Obligations Arising Under Unexpired Real

Property Leases; (ii) Establishing Case Administration Temporary Procedures; and (iii)

Granting Related Relief [ECF No. 92] (the “Motion”). In support of the Limited Objection,

Liberty states as follows:

                                        PRELIMINARY STATEMENT

         Liberty appreciates the difficulties that the COVID-19 pandemic is presenting for the

Debtors, but the pandemic is causing severe financial difficulties for commercial landlords as


1
  The Debtors in these cases and the last four digits of each Debtor’s federal tax identification number are as
follows: (1) Cinemex USA Real Estate Holdings, Inc. (2194); (2) Cinemex Holdings USA, Inc. (5502); and (3) CB
Theater Experience LLC (0563). The address for the Debtors is 175 South West 7th Street, Suite 1108, Miami,
Florida 33130
               Case 20-14695-LMI          Doc 118       Filed 05/18/20     Page 2 of 4




well. While Liberty disagrees with the arguments made in the Motion, it is willing to consent to

the entry of the Amended Order (as defined below) while reserving all its rights, including, but

not limited to, its right to request adequate protection, and its right to object to the relief

requested by Debtors at paragraphs 27 to 32 of the Motion.

                                          BACKGROUND

         1.     On April 25, 2020 and April 26, 2020 (the “Petition Dates”) the Debtors filed

their voluntary petitions under Chapter 11 of the Bankruptcy Code.

         2.     On May 12, 2020, the Debtors filed the Motion seeking, in part, to suspend their

obligations to landlords that accrue under unexpired leases of non-residential real property, for a

period of 60 days from the Petition Dates, through and including June 24, 2020.

         3.     On May 16, 2020, the Debtors filed an Amended Proposed Order Granting

Debtors’ Motion [ECF No. 112] (the “Amended Order”).

         4.     Cobb Theaters IV, LLC, a subsidiary of the Debtor Cinemex Holdings USA Inc.,

and Liberty are parties to a lease dated July 26, 2013 (together with all amendments and

agreements regarding that certain lease, the “Lease”) for the premises referred to as Space A-200

located at Liberty Center in Liberty Township, Ohio (the “Leased Premises”). The leased

premises are located in a shopping center as that term is used in Section 365(b)(3) of the

Bankruptcy Code, 11 U.S.C. § 365(b)(3). As of the date of this Objection, the Debtors have not

sought to assume or reject the Lease or execute any lease amendment.

         5.     As of the Petition Date, the Debtors owe Liberty $296,208.27 pursuant to the

Lease.

         6.     In addition, as of May 12, 2020, the Debtors owe Liberty $233,374.80 on account

of rent and other charges accrued since the Petition Dates pursuant to the Lease.




                                                    2
               Case 20-14695-LMI         Doc 118      Filed 05/18/20    Page 3 of 4




                                 RESERVATION OF RIGHTS

       7.      Liberty hereby consents to the entry of the Amended Order while reserving all of

its rights under the Lease, the Bankruptcy Code, 11 U.S.C. §§ 101, et seq., and applicable non-

bankruptcy law, including, but not limited to, its right to supplement this Limited Objection and

to make such other and further objections as it may deem necessary or appropriate, including, but

not limited to, any further proposed order on the Motion. Liberty further reserves all its rights to

request adequate protection under the Lease for the period from and after the Petition Dates, and

through such time as the Court may ultimately extend the time for the Debtors’ performance

under the Lease.

DATED: May 18, 2020                                     Respectfully submitted,

                                                        TROUTMAN SANDERS

                                                        By: /s/ Gillian D. Williston
                                                        Gillian D. Williston, Esq. (FL Bar No.
                                                        14270)
                                                        222 Central Park Avenue, Suite 2000
                                                        Virginia Beach, VA 23462
                                                        Tel: (757) 687-7517
                                                        Fax: (757) 687-7510
                                                        E-mail: gillian.williston@troutman.com
                                                        -and-
                                                        I hereby certify that the undersigned
                                                        attorney is appearing pro hac vice in this
                                                        matter pursuant to court order dated May
                                                        18, 2020

                                                        By: /s/ Richard E. Hagerty
                                                        Richard E. Hagerty (VA Bar No. 47673)
                                                        (admitted pro hac vice)
                                                        401 9th Street N.W., Suite 1000
                                                        Washington, D.C. 20004
                                                        Tel: (202) 274-2910
                                                        Fax: (703) 448-6520
                                                        E-mail: richard.hagerty@troutman.com

                                                        Counsel for Liberty Center LLC



                                                  3
             Case 20-14695-LMI       Doc 118     Filed 05/18/20   Page 4 of 4




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this date a true and correct copy of the foregoing was
filed electronically and served via CM/ECF on all parties entitled to electronic notice.


DATED: May 18, 2020


                                                   By: /s/ Gillian D. Williston
                                                   Gillian D. Williston, Esq. (FL Bar No.
                                                   14270)
                                                   222 Central Park Avenue, Suite 2000
                                                   Virginia Beach, VA 23462
                                                   Tel: (757) 687-7517
                                                   Fax: (757) 687-7510
                                                   E-mail: gillian.williston@troutman.com

                                                   -and-

                                                   By: /s/ Richard E. Hagerty
                                                   Richard E. Hagerty (VA Bar No. 47673)
                                                   (admitted pro hac vice)
                                                   401 9th Street N.W., Suite 1000
                                                   Washington, D.C. 20004
                                                   Tel: (202) 274-2910
                                                   Fax: (703) 448-6520
                                                   E-mail: richard.hagerty@troutman.com




                                             4
